Citation Nr: 1416998	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1992.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a cervical spine disorder.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 14, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of his claim for service connection of a lumbar spine disorder is requested.

2.  In a June 1993 rating decision, the RO denied the Veteran's claim of service connection for a cervical spine disorder.

3.  The evidence received since the June 1993 rating decision as to the issue of service connection for a cervical spine disorder is relevant and not cumulative of facts previously considered


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal the appeal of the claim for service connection a lumbar spine disorder by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The June 1993 rating decision denying service connection for a cervical spine disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claim for service connection of a lumbar spine disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claim for service connection of a neck disorder in a June 1993 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the June 1993 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the June 1993 denial, the RO found that, although the evidence showed that the Veteran had a neck injury during his service, there was no residual noted in his subsequent service treatment record.  The RO also stated that the evidence did not show that the Veteran had a current neck disorder which was casually related to service; physical examination and x-rays were normal.  The evidence included the claim, lay statements, service treatment records, and a February 1993 VA examination report.   

Since the denial of the Veteran's claim in June 1993, additional medical records have been associated with the Veteran's claims file.  In particular, private treatment records from Dr. S show a diagnosis of osteoarthritis.  An August 2010 VA examination report indicates that the Veteran related a diagnosis of degenerative disc disease of the neck in August 1991.  The Veteran also testified before the undersigned in February 2013, wherein he stated that he is currently being treated for neck pain and spasms, and had neck pain since his in-service neck injury.

The evidence submitted subsequent to the June 1993 rating decision as to the issue of service connection for a cervical spine disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had a cervical spine disability following service.  

The added evidence speaks directly to an element which was not of record, mainly the possibility of a current cervical spine disorder.  This cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for a cervical spine disorder is reopened.


ORDER

The appeal of service connection for a lumbar spine disorder is dismissed.

The application to reopen the claim for service connection for a cervical spine disorder is granted.


REMAND

Having reopened the claim for a cervical spine disorder, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.  

The Board observes that the Veteran has submitted private medical records indicating that the Veteran is being treated for osteoarthritis.  Likewise, at an August 2010 VA spine examination, the Veteran reported a diagnosis of degenerative disc disease of the neck in 1991; the VA examiner noted a diagnosis of fibromyalgia of neck pain.  The Board acknowledges that the Veteran was treated in service for a neck injury and multiple complaints of neck pain.  A remand is therefore warranted to obtain a medical opinion on the questions as to whether the Veteran has a current cervical spine disorder, and if so, whether this disorder is related to his active service, including his in-service neck injury and complaints of neck pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   See also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Likewise, the Veteran reports receiving treatment at from R.E.S., M.D.  Treatment records since September 2010 have not been obtained.  These records should also be associated the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since September 2011.  

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from Dr. S and any other private medical providers identified by the Veteran.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current cervical spine disorder is related to service, including his neck injury and complaints of neck pain in service.

If there is no identified pathology, the examiner should determine if the appellant has signs or symptoms of an undiagnosed illness.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


